DETAILED ACTION
Claims 1-12, 15-20, 22-24 are pending. Claims 4, 18, and 19 are amended. Claims 13-14, and 21 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 31, 2022.  As directed by the amendment: claims 4, 18, and 19  have been amended, claim 13, 14, and 21 have been cancelled, and 23-24 have been added.  Thus, claims 1-12, 15-20, 22-24 are presently pending in this application with claims 1-3, 5-6, 10-12, and 15 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome the rejections under 35 USC §112(b).
Applicant’s amendment to the claims has overcome the rejections under 35 USC §102(a)(1) and §103 however claims 23 and 24 are rejected under §103.
Response to Arguments
Applicant’s arguments, with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant’s arguments with respect to new claim(s) 23-24 are addressed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (US 7159621) as evidenced by Lambertz (US 20140208479).
Regarding claim 23, Shannon describes a lining (elastic material 1) for items of clothing, footwear and accessories, comprising: a plurality of channels alternated with ribs (see annotated Fig. 1A, describes the indicia as including thicker material, thus there are ribs and channels, col. 3, ll. 38-45), 
wherein each of the plurality of channels and ribs is comprised of a fabric material (described as fabric, col. 3, ll. 50-55), 
wherein the plurality of channels includes a region with a high density of channels (channels occupy more of this area than ribs, see annotated Fig. 1A), a region with a medium density of channels, and a region with a low density of channels (channels occupy a respective amount of each of these regions), and 
wherein the plurality of channels in each of the region with the high density of channels, the region with the medium density of channels, and the region with the low density of channels, are symmetrical with respect to a medial plane of the lining (are symmetrical). 
Shannon does not explicitly describe wherein in said medium-density regions said ribs have a width comprised between 2 mm and 5 mm and said channels have a width comprised between 3 mm and 6 mm, and wherein in said high-density regions said ribs have a width comprised between 1 mm and 7 mm and said channels have a width comprised between 1 mm and 3 mm.
Lambertz teaches that rib width and space width are result effective variables.  Lambertz discusses that the amount of compression is changed due to change in rib width and the intermediate width between the ribs also can be changed (para. 0006), which affects the amount of sweat that can be evaporated (see para. 0018).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance between the ribs as well as the rib widths themselves depending on the preference for the amount of compression as well as the amount of sweat to be evaporated.  Furthermore, Applicant has provided no criticality for these particular widths and thus legal precedent can provide the rationale for supporting obviousness (MPEP 2144(III)).

    PNG
    media_image1.png
    788
    727
    media_image1.png
    Greyscale

Regarding claim 24, the lining of Shannon describes wherein one or more ribs of the medium density region is continuously formed with a respective one or more ribs of the high density region (see annotated Fig. 1A above).

Allowable Subject Matter
Claims 4, 7-9, 16-20, 22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bialostok (US 2782619) could be utilized at least as an obvious-ness type reference as it includes ribs and channels in a similar layout to that depicted in the present application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732